      Case 2:18-cv-02523-TLN-DB Document 25 Filed 07/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERNEST LEE COX, JR.                               No. 2:18-cv-2523 DB P
12                       Plaintiff,

13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    JOHN KRPIN, et al.,

15                       Defendants.

16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. (ECF No. 1). The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Plaintiff has filed a motion for a temporary restraining order and a motion for a

21   preliminary injunction. (See ECF No. 18; see also ECF No. 18-1). The court considers the

22   motions herein.

23          A review of the motions indicate that plaintiff seeks injunctive relief against individuals

24   who are not named as defendants in this action. (Compare ECF No. 1 at 1-2 (defendants named

25   in complaint), with ECF No. 18 at 1-2; ECF No. 18-1 at 1 (individuals named in temporary and

26   preliminary injunction motions)). This court is unable to issue an order against individuals who

27   are not parties to a suit pending before it. See Zenith Radio Corp. v. Hazeltine Research, Inc.,

28   ////
                                                        1
      Case 2:18-cv-02523-TLN-DB Document 25 Filed 07/17/20 Page 2 of 2

 1   395 U.S. 100, 112 (1969); Aleknagik Natives Ltd. v. Andrus, 648 F.2d 496, 506 (9th Cir. 1980)

 2   (citing Zenith Radio Corp.).

 3           Accordingly, IT IS HEREBY ORDERED that a District Court Judge be randomly

 4   assigned to this action.

 5           IT IS FURTHER RECOMMENDED that plaintiff’s motions for a temporary restraining

 6   order and for a preliminary injunction, docketed May 26, 2020 (ECF No. 18; ECF No. 18-1), be

 7   DENIED.

 8           These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

10   being served with these findings and recommendations, plaintiff may file written objections with

11   the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

12   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

13   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

14   Cir. 1991).

15   Dated: July 17, 2020

16

17

18

19   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/cox2523.49a.of&r
20
21

22

23

24

25

26
27

28
                                                               2
